﻿137.	 This session of the General Assembly opens under circumstances clouded in uncertainty and fraught with persistent dangers to world peace. There is cause for deep concern over the great political and, above all, moral issues of our time. There is doubt about the capacity of the United Nations to meet the challenges it is facing. In this situation the Assembly must praise its luck in having found you, Mr. President, ready to chair this session. The Netherlands Government and people have always admired your country's strong sense of independence. 1 congratulate you most warmly.
138.	On behalf of the Government of the Kingdom of the Netherlands, I wish to extend a warm welcome to the two new Members of the Organization, the Socialist Republic of Viet Nam and the Republic of Djibouti.
139.	In his annual report on the work of the organization, the Secretary-General shows grave concern over the state of the world and of the Organization. Indeed, the positive facts and developments are overshadowed by negative events and situations. Free elections and a return to democracy contrast with increased violations of human rights. Progress in the North-South dialogue and prosperity in some parts of the world are clouded by unemployment and inflation, protectionism, persistent mass poverty and lack of progress in achieving structural change in world economic relations. Progress towards detente in Europe and the absence of war in some regions have to be measured against the dangerous stalemate in the Middle East, growing violence in southern Africa and the increased threat of nuclear proliferation.
140.	1 wish to stress the moral implications of the issues which this General Assembly is again called upon to solve. Too often the moral responsibility of the Members of the United Nations tends to be overlooked and neglected in our preoccupation with selfish national interests, and yet there is no higher code of conduct for the nations of this world than the Preamble to the Charter, which contains the basic human values which should guide the behaviour of States and the community of States: collective responsibility for common problems, tolerance, national self-restraint and readiness to compromise, justice and respect for human dignity and individual rights, concern for the poor and oppressed.
141.	The same Charter provided instruments, institutions and procedures for co-operation to realize these high values. But can the Organization still cope with today's world? There is a paradox: universality has been virtually obtained, but, at the same time, nations seem to turn away from the Organization by creating parallel structures and by frustrating the very system of co-operation through unwarranted politization. The other side. of the medal is that frustration caused by lack of progress in solving vital issues leads to politization and alternative institutions. It is disquieting that lengthy talks on strengthening the United Nations and on restructuring its economic and social arm have brought us nowhere.
142.	It is against this background that I wish to address myself to some of the key issues of today. On a number of these problems the Minister for Foreign Affairs of Belgium has clearly stated the position of the nine members of the European Community: he has stressed the political will of our countries constructively to co-operate towards their solution. In this same spirit I should like to add some remarks on behalf of the Government of the Kingdom of the Netherlands.
143.	In the Middle East, for the first time perhaps since the beginning of the conflict, there is now hope for a genuine peace conference to start working out a lasting settlement. Responsible statesmen of the countries concerned have voiced their desire for peace. Everywhere the conviction is growing that the state of war must come to an end and that the time is ripe at last for devoting the invaluable human and material resources in the region to peaceful development. In this situation, it is of course of vital importance that all Governments concerned should refrain from any statement or policy, in particular with regard to the West Bank, that could constitute an obstacle to this pursuit of peace.
144.	The situation in southern Africa is a source of growing anxiety The death of Steven Biko symbolizes the denial of fundamental rights which the black people of South Africa still have to suffer. At the World Conference for Action against Apartheid in Lagos, the deep concern of the Netherlands Government and people was expressed when we advocated a mandatory arms embargo against South Africa under Chapter VII of the Charter and when we pointed to the inevitability of economic measures directed against that country under the same Chapter, should the Government of South Africa refuse to introduce fundamental changes in its society without further delay. We said so last year, but there is hardly any change at all. The Netherlands has for many years applied an embargo on all arms deliveries and has put an end to export-credit guarantees. Further steps are considered, such as the curtailment of new investments.
145.	The Lagos Conference has signalled to South Africa more clearly and incisively than ever that the policies of apartheid are totally unacceptable and that their continuation will inevitably have serious consequences. At the same time it has followed a constructive approach by calling in its final declaration on the Government of South Africa to let all people, irrespective of race, colour or creed, including the white minority, participate as equals in determining the destiny of their nation. We fervently hope that South Africa will understand this signal and will respond to the appeal addressed to it by abandoning apartheid before violence takes over.
146.	Developments in Namibia and Southern Rhodesia have reached a critical stage. The Netherlands supports the intensified international efforts of the United Nations and of the five Western members of the Security Council to break the stalemate in Namibia and solve the problem on the basis of democratic elections under the supervision of the United Nations so as to enable its people to exercise the right to determine in freedom the destiny of their country. The Netherlands Government strongly endorses the Anglo- American proposals on Southern Rhodesia. 1 urge all the parties concerned to grasp what looks like a last opportunity for peaceful transition to independence through sections on the basis of the principle "one man, one vote". The Netherlands is prepared to contribute to a Zimbabwe development fund on condition that such a fund is acceptable to the future Government of a free Zimbabwe elected on the basis of majority rule.
147.	One of the most burning moral issues in today's world is the question of human rights. To promote respect for human rights and fundamental freedom is one of the basic objectives of my country's policy. Human rights is more than ever before arousing deep public concern- The Final Declaration adopted at the conclusion of the Conference on Security and Co-operation in Europe, with its clear obligations in the field of human rights and the policy of the American Administration, are clear evidence of this fact. But there is also the sinister fact that widespread and persistent violation is increasing in many parts of the world. Too often, however, in the United Nations other motives and interests prevail over genuine human rights considerations. The fully legitimate action by the United Nations with regard to a limited number of specific situations is outbalanced by inaction or even total silence in a much larger number of cases that give rise to equal or greater anxiety The United Nations has even failed to act against
the scourge of terrorism and the taking of hostages. This Assembly must make a determined effort to come to grips with this outrage to everyone and every people.
148.	The struggle for human rights comprises not only civil and political rights but equally economic, social and cultural rights. The realization of the totality of those rights is imperative for achieving the full development of the human personality. The promotion of human rights includes the achievement of just social and economic structures; it forms an indispensable element of the development process.
149.	However, 1 cannot accept the thesis that the observance of fundamental freedoms should be subordinated to the realization of social and economic advancement. Inability to guarantee the enjoyment of one basic right should never serve as a justification for violating another one.
150.	The United Nations has a crucial, twofold task in the field of human rights: standard-setting and implementation. The impressive body of humanitarian standards laid down in conventions, declarations and resolutions needs continuous evaluation, elaboration and completion. This session of the General Assembly should work and make further progress on the issue of political prisoners and religious intolerance. Fully in line with the momentum created by International Women's Year, this session should finalize the draft convention on the elimination of discrimination against women. Let me stress in this respect the role of the United Nations in improving the status of women.
151.	The task of the United Nations in the field of implementation is difficult and delicate. Under the Charter the United Nations has the power and the duty to create adequate machinery for the protection of human rights. Existing machinery is inadequate and even in danger of being curtailed, but more regrettable is the lack of the political will to pursue human rights. There is a huge gap between theory and practice, between proclaimed standards and actual protection and observance. Bridging this gap is first of all up to Governments and the people themselves, but the United Nations can and must make a strong and effective contribution to this end.
152.	This Assembly will again discuss the human rights situation in Chile. If the Government of Chile is sincere in its self-professed concern for human rights it should allow the Allana mission9 to come and see for itself. But continued concern over Chile must not lead us to ignore serious and persistent violations of human rights elsewhere in the world. There also the United Nations should act.
153.	I welcome the entry into force of the two United Nations Covenants on Human Rights. My Government will ratify the Covenants as well as the Optional Protocol on the individual right of complaint in the near future. But the procedures for implementation under these instruments represent only a minimum. They do not make it possible to react in an appropriate manner to urgent and serious violations of human rights. The time has come for the
9 Ad Hoc Working Group on the Situation of Human Rights in Chile appointed in conformity with resolution 8 (XXI) of the Commission on Human Rights.
United Nations to create the office of the Commissioner for Human Rights who can make inquiries and render good offices and advice in concrete human rights situations. The human rights machinery already available in the United Nations-I refer to the Commission on Human Rights and its Sub-Commission—must in the meantime be strengthened. As of now open or disguised hostility to the cause of human rights prevents these institutions from being fully used. Thus it can happen that the intergovernmental structure of the United Nations sometimes acts as a barrier to the voices of the oppressed being heard. I wish therefore to stress the importance of non-governmental organizations in the promotion of human rights as an indispensable source of information and as a tool for public education and support for the victims of oppression. The Netherlands will, oppose efforts to smother the voice and the rights of these organizations.
154.	In economic terms the world is not much better off. The international community continues to be faced with economic and social conditions throughout the world that call for urgent and imaginative action but to which policy responses have so far been inadequate. Governments around the world are faced with painful and difficult policy choices affecting directly the well-being of their citizens. In the industrialized world the fight against inflation and unemployment requires sacrifices in a state of affluence; but, what is worse, in many developing countries recession adds desperate dimensions to already difficult situations.
155.	The issue of development and growth is no longer a matter of concern and immediate interest to the third world only. What is at stake today is the future and the management of the world economy as a whole in the interest of both developed and developing countries. In spite of serious efforts the United Nations system has so far proved inadequate to meet in a coherent manner these new, interrelated challenges of development in the third world and the preservation of growth and economic activity in the industrialized world.
156.	Whether or not it is called a new international economic order, a fundamental readjustment of international economic relations and national policies is now called for. That is the lesson of the 1970s.
157.	In the wake of the sixth and seventh special sessions and other United Nations conferences, the Conference on International Economic Co-operation was another milestone in the North-South dialogue. The results of the Conference were important but limited because it failed to produce a break-through in the- negotiating process and because it failed to recognize the need for structural change. I regret that the resumed thirty-first session could not reach agreement on the evaluation of the Conference and on its follow-up.
158.	The immediate task for this session is to revive and intensify the political momentum, to start or pursue serious negotiations on specific issues, and to prepare for the future. To start with, it is a matter of urgent necessity for the Governments of developed and developing countries alike to be united in warding off the ominous forces of trade protectionism and in sustaining the import demand of developing countries by more aid transfers or otherwise. This, in turn, will have a stimulating effect on the economies of the industrialized world.
159.	A new, practical, more direct approach is required for the selection of specific issues to be negotiated between those most concerned. I refer to commodities, debts, trade, investments. In these negotiations a differentiation of instruments is needed according to the specific positions and conditions of the developing and developed countries concerned. The negotiations must take the common interest of rich and poor as the essential point of departure. They must be consistent with global strategies and aims already agreed upon.
160.	In the meantime, the world community must now start preparations for a new development strategy, for the implementation of a new international economic order in the interest of both developed and developing countries. Such a strategy should contain new elements: urgent attention to meeting basic human needs in developing countries in the context of structural change in developing as well as developed countries; participation of the people, including youth; greater emphasis on the role of women in development; diversification of instruments according to needs and conditions; and also measures and targets for sustaining growth and economic activity in the industrialized world as part of a joint effort for a new global compact for development.
161.	In view of the enormous tasks before us, I particularly welcome the launching of the Brandt Commission. This Commission can perform a crucial complementary function and have a catalytic effect on the preparation of a new United Nations development strategy.
162.	Among the global problems which can only be solved by a common effort, the energy issue is one of the most urgent. If adequate measures are not taken now, a new and more serious energy crisis in the 1980s is almost inevitable and will affect not only the poorest countries but also the economies of the rich. The United Nations has so far failed to respond to this challenge.
163.	The rich countries consume a disproportionate amount of the world energy supply. Accordingly, it is primarily their responsibility to conserve energy, to promote intensified exploration and exploitation of conventional energy sources, and to develop alternative sources. Not nearly enough has been done so far. The Netherlands Government will work in all appropriate forums for active, joint and well-co-ordinated policies in this field.
164.	1 wish, however, to sound a word of caution. In my view the energy situation is serious but not so desperate that we should not carefully judge all possibilities for enlarging the supply of energy on the basis of their consequences and side effects. The sense of urgency must not lead us into haste and premature decisions. Much more can be done to achieve higher energy efficiently. A recent conference sponsored by UNITAR has shown that the sources of recoverable fossil fuels are far from being exhausted and that a much higher recovery rate is feasible. There are promising alternative resources of renewable energy if, at least, technological developments in this respect get more support than hitherto. I hope that the preparatory work on a United Nations conference on new and renewable sources of energy will give a strong impetus to our activities in this field. This can be of tremendous benefit for the poorest countries and for all of us. The United Nations can and must play a more active role in matters of energy research and development, and I trust that this General Assembly will support the relevant Economic and Social Council resolution of last summer, its resolution 2119 .
165.	Given proper and timely efforts by all concerned, the scope for energy savings and for developing alternative supplies is such that a wise, anticipatory energy policy will make it possible in the long run to balance supply and demand of energy.
166.	I see no compelling reason to rush headlong into the development of nuclear energy. A race in nuclear technology, if left unchecked and uncontrolled, could lead to dangerous and undesirable side effects.
167.	I wish to draw particular attention to the deadly threat of proliferation of nuclear weapons, which calls for measures without delay. The non-proliferation Treaty and the IAEA safeguards constitute important political restraints. Their political and practical value should not be underestimated. However, new and sophisticated nuclear technologies are being developed which make it easier to cross the threshold of nuclear military capability. Action is necessary in two directions. First of all, the existing system of safeguards and controls must be expanded and strengthened. I would urge that the IAEA studies on the storage of fissionable materials be speeded up and intensified in order to arrive rapidly at an international plutonium storage regime under IAEA auspices. Secondly, we urgently need an inherently safe nuclear fuel cycle which would not contain significant amounts of weapons- usable materials. We must make civilian nuclear technology proliferation-resistant.
168.	The Netherlands Government, therefore, warmly welcomes President Carter's proposals for an international nuclear fuel cycle evaluation and will actively participate in the Conference to be held in Washington next month on that subject. It is my fervent hope that this evaluation will result in a truly co-operative effort of suppliers as well as consumers of nuclear material and technology, without discrimination, in order to limit the risks involved in the use of nuclear energy and at the same time to satisfy the basic energy needs of all countries. For this result to be achieved, it is essential that the outcome of the evaluation should not be prejudged in any w,-y. The further spread of sensitive technologies which increase the threat of proliferation of nuclear arms must be avoided.
169.	The early conclusion of an effective and comprehensive test ban will greatly strengthen the non-proliferation regime and other measures to curtail the nuclear arms race. This raises the position of nuclear explosions for peaceful purposes. The high expectations with regard to the potential benefit of such explosions have not been fulfilled; in my view the time has come to eliminate the basic inequality between nuclear weapon Powers and non-nuclear weapon Powers in this field. This should be achieved by a comprehensive test ban which would also prohibit nuclear explosions for peaceful purposes by individual nations and under which nuclear Powers would assume the same self-restraints as the non-nuclear Powers. It is time to cut off this dangerous road to both horizontal and vertical proliferation. Here I have also in mind the Strategic Arms Limitation Talks. I regret that up till recently these talks have made little progress and may perhaps not lead to agreement before the first interim agreement of 1972 lapses in October. I feel, however, encouraged by the promising developments in the discussions between the United States and the Soviet Union in the last few days. Curtailing the strategic nuclear arms race is a matter which allows no further delay..
170.	It is my fervent hope that the special session of the General Assembly on disarmament, to be convened at the initiative of the non-aligned nations, will create the new political impulse to fruitful and effective multilateral disarmament negotiations in which, in our view, the Conference of the Committee on Disarmament must play an important role. The special session must give high priority to nuclear disarmament, but it should also tackle the problem of the increasingly dangerous trade in conventional weapons. Whether or not that session will succeed in turning the tide will depend on our common effort and political will.
171.	All these pressing problems have in common their deep moral implications. Racial discrimination, terrorism, the torture of prisoners, widespread suppression of human freedom and social injustice have roused the conscience of the world, which will not rest until these immoral practices are banned. It is immoral to have plenty and to continue to let hundreds of millions live in poverty and misery. Our conscience cannot rest when a minority consumes and wastes the bulk of the world's energy resources without caring for the bulk of the world's people. It would be inadmissible by hasty action and short-sightedness to allow the danger of nuclear proliferation to go unchecked.
172.	The institutional machinery for dealing with today's manifold problems has been inadequate and, in some cases, altogether lacking. The United Nations has played too passive a role, a role of reacting to, rather than pre-empting, dangerous events. Have Member States lost confidence in the United Nations? And if so, why? I do not believe in Utopia, but I for one am still convinced of the overriding value of the Charter and of the great potential of the Organization.
173.	The world problems of today can be solved if Member States have the political determination to make the system work. The seventh special session demonstrated that it can work if States are prepared to bring vital matters before the United Nations for negotiation on the merits of the case and at a high political level. This applies to the General Assembly itself but even more so to the restricted key organs of the United Nations: the Security Council and the Economic and Social Council, which provide" ample possibilities and instruments for both formal and informal negotiations.
174.	I urge Member States to make full use of the International Court of Justice, which has adapted its procedures in order to meet almost any case or dispute between Members in a thorough and expeditious manner.
175.	Speaking about international law, 1 wish to draw the attention of the Assembly to the initiative of Australia, supported by the Netherlands and other States, to include in the agenda of our session the item "Review of the multilateral treaty-making process". This initiative is an example of the many possibilities for innovation and strengthening the United Nations system which Member States under the Charter have at their disposal.
176.	Last but not least is the Secretariat, which Dag Hammarskjold so brilliantly described and defended in his address at Oxford University on 30 May 1961 and which is characterized as "an instrument, additional to the normal diplomatic methods, for active and growing service in the common interest". The Articles of the Charter are explicit enough. The history of the United Nations has set ample precedent: the Secretary-General and the heads of the specialized agencies have the authority for initiate action and inspiration. I urge them increasingly to use this authority in consultation and interaction with the intergovernmental organs for the common interest of Member States and the Organization.
177.	This Organization was created on the morning after the nightmare of the Second World War as a new, more perfect instrument for peace. The Charter remains our most precious guideline for international co-operation. But cooperation does not take place by itself; it must be constantly fostered. Let us be aware of the ever-growing number of problems which can only be solved by international co-operation in common institutions. Time is of the essence. Many problems become more intractable as time goes by. Let us therefore pledge ourselves anew to effective co-operation so that the generation of the year 2000 will be able to give a positive verdict on the efforts of the generation of today.
 